RESOLUCIÓN
Ante el lamentable fallecimiento del Ledo. Efraín Gon-zález Tejera, por el poder inherente de este Tribunal Supremo para reglamentar lo relativo al ejercicio de la abo-gacía en Puerto Rico y la Regla 8(a) del Reglamento de Educación Jurídica Continua, aprobado el 30 de abril de 1998, según enmendada, 4 LPRAAp. XVII-D, se nombra al profesor Andrés Córdova Phelps como Presidente de la Junta de Educación Jurídica Continua.

Esta Resolución tendrá vigencia inmediata. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Estrella Martínez emitió un voto particular de conformidad, al cual se unie-ron la Jueza Asociada Señora Pabón Charneco y el Juez Asociado Señor Feliberti Cintrón.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo

— O —